EXHIBIT 10.5


Form of Nonqualified Stock Option Award Agreement
2019 Omnibus Inducement Equity Plan




FORM OF INDUCEMENT NONQUALIFIED STOCK OPTION AWARD AGREEMENT
PURSUANT TO THE
AVAYA HOLDINGS CORP. 2019 OMNIBUS INDUCEMENT EQUITY PLAN


* * * * *
Participant:         [Participant Name]        
“Grant Date”:         [Grant Date]        
Grant Number:      [Client Grant ID]        
“Per Share Exercise Price”:     [Grant Date FMV]        
Number of shares of Common Stock subject to this Non‑Qualified Stock Option
(“Option”):      [Options Granted]            
* * * * *
This INDUCEMENT NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”),
dated as of the Grant Date specified above, is entered into by and between Avaya
Holdings Corp., a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Avaya Holdings
Corp. 2019 Omnibus Inducement Equity Plan, as in effect and as amended from time
to time (the “Plan”), which is administered by the Committee; and
WHEREAS, this Option is being granted pursuant to Section 303A.08 of the NYSE
Listing Rules as a material inducement to the Participant entering into
employment with the Company; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant the Participant the Option provided herein, subject to the
terms and conditions contained herein and in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms, conditions and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms, conditions and provisions are made a
part of and incorporated into this Agreement as if they were each expressly set
forth herein. Except as provided otherwise herein, any capitalized term not
defined in this Agreement shall have the same meaning as is ascribed thereto in
the Plan. The Participant hereby acknowledges receipt of a true copy of the Plan
and that the Participant has read the Plan carefully and fully understands its
content and agrees to be bound thereby and hereby. In the event of any conflict




--------------------------------------------------------------------------------




between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control. No part of the Option granted hereby is intended to qualify
as an “incentive stock option” under Section 422 of the Code.
2.    Grant of Option. The Company hereby grants to the Participant, as of the
Grant Date specified above, the Option to acquire from the Company at the Per
Share Exercise Price specified above, subject to adjustment as provided for in
the Plan, on the terms and conditions set forth in this Agreement, including,
without limitation, in Appendix I attached hereto, and otherwise provided for in
the Plan, the aggregate number of shares of Common Stock specified above subject
to adjustment as provided for in the Plan (the “Option Shares”). Except as
otherwise provided by the Plan, the Participant agrees and understands that
nothing contained in this Agreement provides, or is intended to provide, the
Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. The Participant shall have
no rights as a stockholder with respect to any shares of Common Stock covered by
the Option unless and until the Participant has become the holder of record of
such shares, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of Common Stock
underlying the Option, except as otherwise specifically provided for in the Plan
or this Agreement.
3.    Vesting and Exercisability.
(a)    General. Except as set forth in Section 3(b) or Section 3(c), as
applicable, the Option shall vest and become exercisable as
follows, provided that the Participant has not incurred a Termination of
Employment prior to each such vesting date, and provided, further, that there
shall be no proportionate or partial vesting in the periods prior to each such
vesting date:
Vesting Dates
Percentage of Option
On the date listed below which is closest to, and following, the one year
anniversary of the Grant Date:
•
February 15
•    May 15
•    August 15
•    November 15
33.34%
Quarterly thereafter on each February 15, May 15, August 15 and November 15
8.33%



Notwithstanding the foregoing, if the number of Option Shares is not evenly
divisible, then the portion of the Option represented by any fractional Option
Shares shall not vest and the smaller installments shall vest first, and upon
vesting of the last installment in accordance with the terms and conditions
hereof, 100% of the Option subject to this Award shall be fully vested.
(b)    Accelerated Vesting Upon a Qualifying Termination (Change in Control). In
the event the Participant incurs a Termination of Employment prior to the last
vesting date provided for in Section 3(a) as a result of the Participant’s
Termination of Employment by the Company or




--------------------------------------------------------------------------------




the Company Entity that is the Participant’s actual employing entity without
Cause, by the Participant for Good Reason, or due to the Participant’s death or
Disability (any such Termination of Employment, a “Qualifying Termination”), and
such Qualifying Termination occurs (i) only to the extent the Participant is
also a participant in the Avaya Inc. Change in Control Severance Plan, during a
Potential Change in Control Period, as such term is defined in the Avaya Inc.
Change in Control Severance Plan or (ii) within the twenty-four (24) month
period immediately following a Change in Control, subject to the Participant’s
(or the Participant’s estate’s, if applicable) execution, delivery and
non-revocation of a customary release of claims in favor of the Company and its
subsidiaries and affiliates within sixty (60) days of such Termination of
Employment and, except in the event of a Termination of Employment due to death,
continued compliance with Appendix I to this Agreement, any outstanding and
unvested portion of the Option shall fully vest effective as of the date of such
Termination of Employment.
(c)    Expiration. Unless earlier terminated in accordance with the terms and
provisions of the Plan and/or this Agreement, all outstanding portions of the
Option (whether vested or not vested) shall expire and shall no longer be
exercisable immediately following the tenth (10th) anniversary of the Grant Date
(such date, the “Option Expiration Date”).
(d)    Forfeiture. Except as otherwise expressly provided for in Section 3(b) or
as otherwise determined by the Committee or its designee, any outstanding and
unvested portion of the Option shall be immediately forfeited upon the
Participant’s Termination of Employment for any reason. For the avoidance of
doubt, in the event that the Participant fails to execute, deliver and not
revoke the release of claims provided for in Section 3(b), any portion of the
Option that remains outstanding and unvested as of the sixtieth (60th) day
following the date on which the Qualifying Termination occurs shall be forfeited
and cancelled as of such sixtieth (60th) day without consideration therefor.
Additionally, in the event of the Participant’s Termination of Employment by the
Company or the Company Entity that is the Participant’s actual employing entity
for Cause, all outstanding portions of the Option, whether or not vested, shall
be forfeited and cancelled without consideration therefor effective as of the
date of such Termination of Employment.
4.    Exercise Following Termination. Subject to the terms of the Plan and this
Agreement, the Option, to the extent vested and non-forfeitable at the time of
the Participant’s Termination, shall remain exercisable as follows:
(a)    Qualifying Termination. In the event of a Qualifying Termination, the
vested portion of the Option, including any portion that vests pursuant to and
subject to the terms and conditions of Section 3(b) above, shall remain
exercisable until:
(i)    For a Qualifying Termination due to the Participant’s death or
Disability, the earlier of (A) one (1) year after the date of such Termination
of Employment and (B) the Option Expiration Date; and
(ii)    For any other Qualifying Termination, the earlier of (A) ninety (90)
days after the date of such Termination of Employment and (B) the Option
Expiration Date.




--------------------------------------------------------------------------------




(b)    Resignation without Good Reason. In the event of the Participant’s
Termination of Employment by the Participant without Good Reason, the vested
portion of the Option shall remain exercisable until the earlier of (i) ninety
(90) days from the date of such Termination of Employment, and (ii) the Option
Expiration Date.
5.    Method of Exercise and Payment. Subject to Section 13.4 of the Plan and
the terms and conditions of the Plan and this Agreement, to the extent that the
Option has become vested and exercisable with respect to a number of shares of
Common Stock as provided herein, the Option may thereafter be exercised by the
Participant, in whole or in part, at any time or from time to time prior to the
expiration of the Option as provided herein and in accordance with Section
6.4(d) of the Plan.
6.    Non-Transferability. The Option, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned, pledged, encumbered or otherwise disposed of or
hypothecated in any way by the Participant (or any beneficiary of the
Participant who holds the Option as a result of a Transfer by will or by the
laws of descent and distribution), other than by testamentary disposition by the
Participant or the laws of descent and distribution. Notwithstanding the
foregoing, in accordance with Section 6.4(e) of the Plan, the Committee may, in
its sole discretion, permit the Option to be Transferred to a Family Member for
no value, provided that such Transfer shall only be valid upon execution of a
written instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such Transfer and the transferee’s acceptance thereof
signed by the Participant and the transferee, and provided, further, that the
Option may not be subsequently Transferred other than by will or by the laws of
descent and distribution or to another Family Member (as permitted by the
Committee in its sole discretion) in accordance with the terms of the Plan and
this Agreement, and shall remain subject to the terms of the Plan and this
Agreement.  Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of or hypothecate in any way the Option, or the levy of any
execution, attachment or similar legal process upon the Option, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof. Any suit, action or proceeding with respect to this
Agreement shall be governed by Section 13.9 of the Plan.
8.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter; provided however, that the restrictive covenants contained
in Appendix I hereto are in addition to and not in lieu of any other restrictive
covenants by which the Participant may be bound. The Committee shall have the
right, in its sole discretion, to modify or amend this Agreement from time to
time in accordance with and as provided in the Plan. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.




--------------------------------------------------------------------------------




9.    Notices; Electronic Delivery and Acceptance. Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company. Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
the Option awarded under the Plan or future Options that may be awarded under
the Plan by electronic means or request the Participant’s consent to participate
in the Plan by electronic means. By accepting this Option Award, the Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
10.    No Right to Employment or Service. Any questions as to whether and when
there has been a Termination of Employment and the cause of such Termination of
Employment shall be determined in the sole discretion of the Committee. Nothing
in this Agreement shall interfere with or limit in any way the right of the
Company, its Subsidiaries or its Affiliates to terminate the Participant’s
employment or service at any time, for any reason and with or without Cause, and
shall not guarantee any right to future employment.
11.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Option awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan), to the extent permitted by applicable law. This
authorization and consent is freely given by the Participant.
12.    Compliance with Laws. The grant of the Option (and the issuance of the
Option Shares upon exercise of the Option) pursuant to this Agreement shall be
subject to, and shall comply with, any applicable requirements of any foreign
and U.S. federal and state securities laws, rules and regulations (including,
without limitation, the provisions of the Securities Act, the Exchange Act and
in each case any respective rules and regulations promulgated thereunder) and
any other law, rule, regulation or exchange requirement applicable thereto. The
Company shall not be obligated to grant the Option or issue any of the Option
Shares pursuant to this Agreement if any such issuance would violate any such
requirements. As a condition to the issuance of any Option Shares, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate to evidence compliance with any applicable law or regulation.
13.    Binding Agreement. This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns.
14.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
15.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.




--------------------------------------------------------------------------------




16.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
17.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
18.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of the Option
made under this Agreement is completely independent of any other award or grant
and is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the Option awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary compensation, and shall not be considered as part of such compensation
in the event of severance, redundancy or resignation.
19.    Acceptance of Agreement. Notwithstanding anything herein to the contrary,
in order for this Award to become effective, the Participant must acknowledge
acceptance of this Agreement no later than the sixtieth (60th) day following the
Grant Date (the “Final Acceptance Date”). If the Participant’s acceptance of
this Agreement does not occur by the Final Acceptance Date, then the entire
Award will be forfeited and cancelled without any consideration therefor, except
as otherwise determined in the Committee’s sole and absolute discretion.
20.    No Waiver. No waiver or non-action by either party hereto with respect to
any breach by the other party of any provision of this Agreement shall be deemed
or construed to be a waiver of any succeeding breach of such provision or as a
waiver of the provision itself.
21.    No Rights as a Stockholder. The Participant’s interest in the Option
shall not entitle the Participant to any rights as a stockholder of the Company.
The Participant shall not be deemed to be the holder of, or have any of the
rights and privileges of a stockholder of the Company in respect of, the shares
of Common Stock unless and until such shares have been issued to the Participant
upon exercise in accordance with this Agreement and the Plan.
22.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the Option is intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.
[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [●].
AVAYA HOLDINGS CORP.
By:
Name: 
Title: 
PARTICIPANT
[To be executed electronically.]


